DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry R. Horwitz on 12/9/2021.

The application has been amended as follows: 

In The Claims:
…
9. (Currently Amended) The lighting fixture system according to claim 1, in which said first fixture section further includes a first rail positioned along the 
…



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bernhart et al. (US Patent No. 4,717,993) discloses a joiner bracket having an angled wall engaged by a fastener extending through an outer bracket to draw two fixture sections together, however, the fixture sections lack a top portion placed between the joiner bracket and outer bracket. Naysmith (US Patent No. 2,291,490) discloses fixture sections having the claimed top and side portions as well as an outer bracket above the top portion and a joiner bracket below the top portion, however modifying the upper fastener connections with that of Bernhart would weaken the connection between the outer bracket and the fixtures. As the outer bracket of Naysmith is designed to form a connection between hanger rods and the fixtures, weakening that connection would not be obvious to one having ordinary skill in the art. As no stronger combination has been found in an updated search, the claims have been deemed to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631            
                                                                                                                                                                                            

/Muhammad Ijaz/Primary Examiner, Art Unit 3631